Citation Nr: 1036787	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  05-26 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of private 
medical treatment between January 1, 2003 and January 9, 2003.  

[The issues of entitlement to service connection for a residual 
left shoulder disorder and entitlement to an initial disability 
greater than 70 percent for service-connected post-traumatic 
stress disorder (PTSD) are the subject of a separate decision.]  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from November 1966 to August 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from multiple decisions of the Department of 
Veterans Affairs Medical Center (VAMC) in Bay Pines, Florida, 
which denied payment or reimbursement for treatment provided by a 
private facility from January 1, 2003 to January 9, 2003.  The 
Veteran appealed the denial to the BVA, and the case was referred 
to the Board for appellate review.  


REMAND

The Veteran is seeking payment or reimbursement for the medical 
care he received at a private healthcare facility from January 1, 
2003, to January 9, 2003.  While the Veteran, through his wife, 
does not contend that the services were previously authorized in 
advance by VA, it is maintained that a VA facility was not 
feasibly available at the time his condition stabilized on 
December 31, 2002.  See e.g., Veteran's wife's statement, dated 
January 2005.  

The Veteran is currently service-connected for post traumatic 
stress disorder (PTSD), rated as 70 percent disabling, effective 
January 25, 2005.  The medical evidence of record reflects the 
Veteran suffered a stroke and was admitted to Mease Dunedin 
Hospital on December 27, 2002, where he remained and received 
treatment until January 9, 2003.  

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may be authorized under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 17.1002 (the 
implementing regulations).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public Law 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), which 
provides general authority for the reimbursement of non-VA 
emergency treatment.  To be eligible for reimbursement under this 
Act the Veteran has to satisfy all of the following conditions:  

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health;

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson;

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency of 
such a nature that the veteran could not have been 
safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider 
of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment;

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-
related injury, the claimant has exhausted without 
success all claims and remedies reasonably available 
to the veteran or provider against a third party for 
payment of such treatment; and,

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency treatment 
provided.  38 C.F.R. § 17.1002.

The Board notes that, during the pendency of the appeal, on 
October 10, 2008, S. 2162, designated as the Veterans' Mental 
Health and Other Care Improvements Act of 2008, was signed by the 
President.  This bill makes various changes to veterans' mental 
health care and also addresses other health care related matters.  
Relevant to the instant case, the new law amends 38 U.S.C.A. 
§§ 1725 and 1728 to make mandatory as opposed to discretionary 
the reimbursement of the reasonable value of emergency treatment 
of an "eligible" veteran furnished by a non-VA facility, if all 
of the pertinent criteria outlined above are otherwise satisfied.  
See Veterans' Mental Health and Other Care Improvements Act of 
2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  
Additionally, this amendment added a provision, which essentially 
expands one of the criteria that defines the meaning of 
"emergency treatment" to include treatment rendered until such 
time as the veteran can be transferred safely to a VA facility or 
other Federal facility and such facility is capable of accepting 
such transfer; or . . . such time as a Department facility or 
other Federal facility accepts such transfer if: (I) at the time 
the veteran could have been transferred safely to a Department 
facility or other Federal facility, no Department facility or 
other Federal facility agreed to accept such transfer; and (II) 
the non-Department facility in which such medical care or 
services was furnished made and documented reasonable attempts to 
transfer the veteran to a Department facility or other Federal 
facility.  The Board will consider and apply the amended version 
of 38 U.S.C.A. §§ 1725 and 1728, which are more favorable to the 
claimant because they liberalize the law by mandating 
reimbursement and expanding the definition of emergency 
treatment.

In the current appeal, in decision letters dated in February 
2003, July 2003, August 2003, and September 2003, the Bay Pines 
VAMC held that the Veteran's claim would be approved for 
authorization of care and payment from December 27, 2002 to 
December 31, 2002, the point at which the Veteran's "medical 
condition had stabilized. . . [because] VA facilities were 
feasibly available for care, [and] transfer to a VA medical 
center could have been safely effected."  

In the April 2003 notice of disagreement (NOD), the Veteran's 
wife contended that both she and the private healthcare facility 
made requests to have the Veteran transferred to the VA 
healthcare facility at Bay Pines.  She states that VA refused, 
citing that there were no beds available.  In another statement, 
dated in July 2005, the Veteran's wife reiterates that the VA 
healthcare facility at Bay Pines, Florida did not have any room 
for the Veteran upon his discharge.  

A review of the private treatment records reflect the Veteran had 
in fact "completed [his] stroke" by December 31, 2002.  See 
e.g., December 31, 2003 Progress Report.  The instructions on his 
treatment report indicate that it was okay to move him to a 
different floor and that his activity could be increased "as 
tolerated."  Based on this progress report, it was expected that 
the Veteran would be ready for discharge by the end of the week.  

As previously mentioned above, in accordance with the Veterans' 
Mental Health and Other Care Improvement Act of 2008, VA's 
payment authority, in cases of emergency treatment, is extended 
until "such time as the veteran can be transferred safely to a 
[VA] facility or other Federal facility and such facility is 
capable of accepting such transfer," or until such transfer was 
accepted, so long as "at the time the veteran could have been 
transferred safely to a [VA] facility or other Federal facility, 
no [VA] facility or other Federal facility agreed to accept such 
transfer; and the non-Department facility in which such medical 
care or services was furnished made and documented reasonable 
attempts to transfer the veteran to a [VA] facility or other 
Federal facility."  See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 
4110 (2008).  

While the Veteran's wife maintains that both she and the private 
hospital requested that the Veteran be transferred to Bay Pines 
VAMC, a review of the record reflects no documentation of efforts 
or attempts made by the Mease Dunedin Hospital, or by the 
Veteran's wife, requesting his transfer to the VA healthcare 
facility.  The record is also devoid of any documentation to show 
whether it would have been feasible to transfer the Veteran from 
the Mease Hospital Dunedin to Bay Pines VAMC and whether there 
were any hospital beds available at the VA facility at that time.  
Based on the lack of evidence, the Veteran's claim should be 
remanded for additional evidentiary development.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's wife as well as 
Mease Hospital Dunedin and ask them to 
furnish the names and addresses of any and 
all VA treatment facilities contacted from 
December 31, 2002 - January 9, 2003, in an 
attempt to have the Veteran transferred to a 
VA treatment facility.  

2.  Obtain the telephone logs or other 
records of communications from the designated 
VA facilities contacted by the Veteran's wife 
as well as any contacted by the private 
treatment facility on or after December 31, 
2002.  Associate copies of those records with 
the file.  

3.  The VAMC at Bay Pines, Florida should 
provide a copy of its logbook or any other 
records pertaining to the availability of 
hospital beds from January 1, 2003 to January 
9, 2003.  Associate copies of those records 
with the file.  

4.  Then, readjudicate the Veteran's request 
for payment or reimbursement for medical 
expenses incurred at Mease Hospital Dunedin, 
from January 1, 2003 to January 9, 2003, 
making specific determinations as to (a) 
whether VA or other Federal facilities were 
feasibly available during that time; and (b) 
whether attempts were in fact made by the 
Veteran, the Veteran's wife, and/or the 
private treatment facility to have the 
Veteran transferred to the VA treatment 
facility.  If the Veteran's claim is not 
granted to his satisfaction, furnish him and 
his accredited representative with a 
supplemental statement of the case (SSOC) 
that provides a detailed analysis of the 
above two determinations, and give them an 
opportunity to respond before returning the 
case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009). 



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


